Citation Nr: 0302964	
Decision Date: 02/19/03    Archive Date: 03/05/03

DOCKET NO.  00-20 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable disability rating for 
tinea pedis and hyperhidrosis of the feet.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from July 1984 to March 
1988, and from November 1988 to June 1998.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 1999 rating decision of the Winston-
Salem, North Carolina, Regional Office (RO) of the United 
States Department of Veterans Affairs (VA).  In that 
decision, the RO granted service connection for tinea pedis 
and hyperhidrosis of the feet, and assigned an initial 
disability rating of 0 percent.  In December 2001, the Board 
remanded the case to the RO for further development.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  For the entire period since separation from service, 
tinea pedis and hyperhidrosis of the veteran's feet have been 
manifested by episodic blistering and scarring, with 
exfoliation, exudation, and itching, producing discomfort 
that affects activity.


CONCLUSION OF LAW

The criteria for a 10 percent disability rating for tinea 
pedis and hyperhidrosis of the feet have been met since the 
effective date of service connection.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 4.2, 4.7, 4.10, 4.118, Diagnostic 
Code 7806 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veteran's Claims Assistance Act (VCAA), and its 
implementing regulations, essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, and 5126 (West Supp. 2002); 38 C.F.R. § 3.102, 3.156, 
3.159, and 3.326 (2002).  The VCAA and its implementing 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, 
including obtaining medical examinations or opinions if 
necessary.  VA is not required to provide assistance to a 
claimant, however, if there is no reasonable possibility that 
such assistance would aid in substantiating the claim.  See 
id.

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
that was not previously provided to VA, and is necessary to 
substantiate the claim.  As part of that notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See id.  The United States Court of Appeals for Veterans 
Claims (Court) has emphasized VA's duty to inform the 
claimant as to what evidence is needed and who is to obtain 
it.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The record shows that VA has met its duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  The veteran's claims file contains service medical 
records, statements from the veteran, and reports of VA 
examinations addressing the skin disorders affecting the 
veteran's feet.  In October 2001, the veteran had a video 
conference hearing, in which he presented testimony from the 
RO, and the undersigned Veterans Law Judge heard his 
testimony from the Board's offices in Washington, D.C.  The 
veteran has not reported the existence of any relevant 
evidence that is not associated with the claims file.

The record also shows that the veteran has received the 
notice required by the new law and regulations.  VA provided 
the veteran and his representative with the August 1999 
rating decision, a July 2000 statement of the case (SOC), 
supplemental statements of the case (SSOCs) dated in March 
2001 and November 2002, and a December 2001 Board remand.  
These documents together relate the law and regulations that 
govern the veteran's claim.  These documents list the 
evidence considered and the reasons for the determinations 
made regarding that claim.  In a February 2002 letter, the RO 
informed the veteran and his representative of the type of 
evidence needed to support his claim, and indicated what the 
veteran should do toward obtaining such evidence, and what VA 
would do.

II.  Rating for Tinea Pedis and Hyperhidrosis of the Feet

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  The Court held in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), that "[c]ompensation for service-
connected injury is limited to those claims which show 
present disability," and held: "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."  Subsequently, the 
Court has held that the above rule is not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  At 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  The Board will consider 
the appropriate ratings for all periods since the effective 
date of the grant of service connection.  The Board will 
assign staged ratings if the evidence warrants them.

While the veteran's appeal of the rating for his tinea pedis 
and hyperhidrosis has been pending, VA revised the 
regulations and rating schedule for the evaluation of skin 
disorders.  See 67 Fed. Reg. 49,590 (July 31, 2002) (to be 
codified at 38 C.F.R. § 4.118).  When a law or regulation 
changes after a claim has been filed, but before the 
administrative appeal process has been concluded, the version 
most favorable to an appellant applies.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

In the November 2002 SSOC, the RO consider the veteran's 
appeal under both the older and revised versions of the 
regulations.  The Board, in turn, has considered the evidence 
showing the manifestations of the veteran's skin disorders in 
light of both the older and revised versions of the 
regulations.  The Board finds that the older version is more 
favorable to the veteran; therefore, the Board will apply 
that version.  

The veteran's skin disorder has been evaluated as comparable 
to eczema or dermatitis, under Diagnostic Code 7806.  The 
older version of the regulations provided the following 
rating criteria:

With ulceration or extensive exfoliation 
or crusting, and systemic or nervous 
manifestations, or exceptionally 
repugnant  
.........................................
.............. 50 percent

With exudation or itching constant, 
extensive lesions, or marked 
disfigurement  
................................... 30 
percent

With exfoliation, exudation or itching, 
if involving an exposed surface or 
extensive area  ................. 10 
percent

With slight, if any, exfoliation, 
exudation or itching, if on a nonexposed 
surface or small area  ..........  0 
percent
38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).

Under the new regulations, tinea pedis is rated under 
Diagnostic Code 7813.  That diagnostic code provides for 
evaluation under Diagnostic Code 7800 for disfigurement of 
the head, face, or neck; scars under Diagnostic Codes 7801 
through Diagnostic Code 7805; or dermatitis under Diagnostic 
Code 7806; depending on the predominant disability.  67 Fed. 
Reg. 49590-99 (Jul. 31, 2002) (to be codified at 38 C.F.R. 
§ 4.118).

The new provisions of Diagnostic Code 7800 are as follows:

7800 Disfigurement of the head, face, or 
neck:

With visible or palpable tissue loss and 
either gross distortion or asymmetry of 
three or more features or paired sets of 
features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), 
cheeks, lips), or; with six or more 
characteristics of disfigurement      80

With visible or palpable tissue loss and 
either gross distortion or asymmetry of 
two features or paired sets of features 
(nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), 
or; with four or five characteristics of 
disfigurement 			50

With visible or palpable tissue loss and 
either gross distortion or asymmetry of 
one feature or paired set of features 
(nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips), 
or; with two or three characteristics of 
disfigurement			30

With one characteristic of disfigurement 
		10

Note (1):The 8 characteristics of 
disfigurement, for purposes of evaluation 
under § 4.118, are: Scar 5 or more inches 
(13 or more cm.) in length. Scar at least 
one-quarter inch (0.6 cm.) wide at widest 
part. Surface contour of scar elevated or 
depressed on palpation. Scar adherent to 
underlying tissue. Skin hypo-or hyper-
pigmented in an area exceeding six square 
inches (39 sq. cm.). Skin texture 
abnormal (irregular, atrophic, shiny, 
scaly, etc.) in an area exceeding six 
square inches (39 sq. cm.). Underlying 
soft tissue missing in an area exceeding 
six square inches (39 sq. cm.). Skin 
indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).

Note (2): Rate tissue loss of the auricle 
under DC 6207 (loss of auricle) and 
anatomical loss of the eye under DC 6061 
(anatomical loss of both eyes) or DC 6063 
(anatomical loss of one eye), as 
appropriate. 
Note (3): Take into consideration 
unretouched color photographs when 
evaluating under these criteria. 

Scars are rated as follows:

7801 Scars, other than head, face, or 
neck, that are deep or that cause limited 
motion:

Area or areas exceeding 144 square inches 
(929 sq.cm.)			40 
Area or areas exceeding 72 square inches 
(465 sq. cm.)				30
Area or areas exceeding 12 square inches 
(77 sq. cm.) 				20 
Area or areas exceeding 6 square inches 
(39 sq. cm.)				10

Note (1): Scars in widely separated 
areas, as on two or more extremities or 
on anterior and posterior surfaces of 
extremities or trunk, will be separately 
rated and combined in accordance with 38 
C.F.R. § 4.25.

Note (2): A deep scar is one associated 
with underlying soft tissue damage.


7802 Scars, other than head, face, or 
neck, that are superficial and that do 
not cause limited motion:  Area or areas 
of 144 square inches (929 sq. cm.) or 
greater 				10

Note (1): Scars in widely separated 
areas, as on two or more extremities or 
on anterior and posterior surfaces of 
extremities or trunk, will be separately 
rated and combined in accordance with 38 
C.F.R. § 4.25.

Note (2): A superficial scar is one not 
associated with underlying soft tissue 
damage.


7803 Scars, superficial, unstable 		
	10

Note (1): An unstable scar is one where, 
for any reason, there is frequent loss of 
covering of skin over the scar.

Note (2): A superficial scar is one not 
associated with underlying soft tissue 
damage.

7804 Scars, superficial, painful on 
examination 		10

Note (1): A superficial scar is one not 
associated with underlying soft tissue 
damage.

Note (2): In this case, a 10-percent 
evaluation will be assigned for a scar on 
the tip of a finger or toe even though 
amputation of the part would not warrant 
a compensable evaluation. (See § 4.68 of 
this part on the amputation rule.)

7805 Scars, other;  Rate on limitation of 
function of affected part.

Dermatitis or eczema is now rated as follows:

7806 Dermatitis or eczema.

More than 40 percent of the entire body 
or more than 40 percent of exposed areas 
affected, or; constant or near-constant 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs required 
during the past 12-month period 		
			60

20 to 40 percent of the entire body or 20 
to 40 percent of exposed areas affected, 
or; systemic therapy such as 
corticosteroids or other 
immunosuppressive drugs required for a 
total duration of six weeks or more, but 
not constantly, during the past 12-month 
period 						
	30

At least 5 percent, but less than 20 
percent, of the entire body, or at least 
5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent 
systemic therapy such as corticosteroids 
or other immunosuppressive drugs required 
for a total duration of less than six 
weeks during the past 12-month period 	
		10

Less than 5 percent of the entire body or 
less than 5 percent of exposed areas 
affected, and; no more than topical 
therapy required during the past 12-month 
period 						0

Or rate as disfigurement of the head, 
face, or neck (DC 7800) or scars (DC's 
7801, 7802, 7803, 7804, or 7805), 
depending upon the predominant 
disability.

On VA examination in February 1999, the veteran stated that 
he worked as a milk shipper.  He indicated that several 
conditions, including tinea pedis, caused him difficulty at 
work.  He reported having rashes with blisters on his feet, 
particularly in summer.  He reported that topical ointments 
had not cured the skin disorder, and that he had not taken 
oral medication for it.  The examiner noted scales on the 
veteran's left foot that appeared to be the healing remains 
of vesicles.

In June 2000, Mr. M. I. R. wrote that he worked with the 
veteran, and had observed that the veteran had to remove all 
footwear and rest his feet during breaks in order to complete 
an eight hour shift.  The veteran's wife wrote that the 
veteran had been suffering from his problems with his feet.

On VA examination in January 2001, the veteran reported 
recurrent episodes of blisters on his feet that turned to 
sores and dried up, with itching and pain in the skin 
following the drying-up process.  He reported four to seven 
flare-ups per year, lasting two to five weeks each.  He 
indicated that the blistering and scarring occasionally 
limited his work, by making it difficult for him for stand 
for long periods.  The examiner noted a scaling area, an old 
blister with scarring, and other scarring on the veteran's 
feet.  The examiner noted that the tinea pedis was in 
remission at the time of the examination.  Photographs 
received by the RO in January 2001 show raised, darkened, 
blistered areas on the veteran's feet.

In his October 2001 video conference Board hearing, the 
veteran reported episodes of blistering and scaling of the 
skin on his feet.  He reported that the episodes occurred 
every two to three months, and lasted from five days to a 
month each.  He reported that the condition was currently in 
remission, although it itched some.  He stated that he worked 
in equipment repair.  He reported that the skin itched 
throughout the day, and bothered him at work.  In response to 
a question, he stated that he did not think that the skin 
disorder caused a problem on his job.  He indicated that the 
disorder was worse during summers.  He stated that when the 
symptoms were bad, he could not walk as fast as usual.

On VA examination in July 2002, the veteran reported that his 
skin disorder was manifested by pustules that developed on 
his feet intermittently, and then turned into sores and dried 
up.  He stated the pustules were itchy and painful after they 
dried up.  He stated that the flare-ups of symptoms occurred 
four to seven times per year, and lasted two to five weeks 
each.  The symptoms were noted to include itching, pain, 
rash, burning, scaling, and exfoliation.  The veteran 
reported that he had tried nonprescription topical 
medications, without results.  He indicated that the pustules 
made it difficult for him to stand for long periods of time, 
and that the symptoms occasionally limited his work.  He 
stated that he currently had a flare-up of tinea pedis.

The examiner noted thickened, discolored toenails.  The 
examiner noted reddened, weeping vesicles, including a 
weeping, bruising vesicle that opened and oozed during the 
examination.  There were scabs and scaling consistent with 
tinea pedis in the spaces between toes in three locations.  
Those areas were ulcerating, exfoliating, and crusting.  
There was previous old scarring at two locations.

The examiner indicated that the veteran's hyperhidrosis and 
tinea pedis were manifested by exfoliation, exudation, and 
itching, and that those symptoms were constant during the 
outbreaks of the disorder, and absent between the episodes.  
The examiner found that the toenails were markedly 
disfigured, but that the skin on the feet was not markedly 
disfigured.  The examiner expressed the opinion that the 
tinea pedis and hyperhidrosis symptoms during flare-ups would 
interfere with the ability to stand for long periods of time 
or to do significant walking, and thus would make it 
difficult to work during those periods.  The examiner opined 
that the skin disorders would not interfere with work during 
the periods between flare-ups.

Examination during a flare-up revealed exfoliation, 
exudation, and itching of the veteran's feet.  The feet are 
not an exposed area, and the effected areas of the veteran's 
skin are not extensive.  However, the evidence shows that the 
exfoliation, exudation, and itching of the veteran's feet are 
more than slight.  The veteran's statements and the most 
recent examiner's opinion indicate that the discomfort 
included with the symptoms sometimes limits the veteran's 
activity, including his work.

Taking into consideration the symptoms and their effects on 
the veteran's work and activity, the manifestations of the 
veteran's tinea pedis and hyperhidrosis more closely resemble 
the criteria for a 10 percent rating than those for a 0 
percent rating under the old rating criteria for eczema.

A 30 percent rating under the old provisions of Diagnostic 
Code 7806 would require constant symptoms, extensive lesions, 
or marked disfigurement.  The veteran's symptoms have been 
intermittent.  The recent medical examination contained the 
opinion that the exudation, exfoliation, and itching were 
only present during flare-ups.  His lesions are confined to a 
relatively small area of the left foot and the nails of both 
feet.  The recent examiner expressed the opinion that there 
was "marked disfiguration" of the toenails, but not of the 
skin.  Since the disability involves a non-exposed area, and 
is not manifested by marked disfigurement of the skin, the 
Board is unable to find marked disfigurement as contemplated 
in the old Diagnostic Code 7806.

To warrant an evaluation in excess of 10 percent under the 
new provisions of Diagnostic Codes 7801-7805, the scars would 
need to involve an area in excess of 12 square inches or 77 
square centimeters.  The recent examination report shows that 
the veteran has two scars on the left foot measuring 2 by 2 
centimeters and 1.5 by 3 centimeters.  Therefore an 
evaluation in excess of 30 percent cannot be provided under 
the new criteria for rating scars.  

The disability does not involve the head face or neck, 
therefore a rating on the basis of disfigurement of the head, 
face, or neck under the new Diagnostic Code 7800 is not 
warranted.  

The veteran's disability is confined to a portion of his left 
foot.  Therefore, it cannot be said that it involves an 
exposed area or at least 20 percent of his body.  
Accordingly, he would not meet the criteria for an evaluation 
in excess of 10 percent of under the new Diagnostic Code 
7806.

In order to accord justice in an exceptional case, where the 
standards of the rating schedule are found to be inadequate 
to evaluate a disability, the RO is authorized to refer the 
case to the VA Chief Benefits Director or the Director of the 
VA Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2002).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential 
theories of entitlement to a benefit under the law and 
regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address referral 
under 38 C.F.R. § 3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The veteran's tinea pedis and hyperhidrosis do not require 
frequent periods of hospitalization.  During flare-ups the 
symptoms cause some limitation of his activity at work, but 
the limitation does not rise to the level of marked 
interference with his employment.  The manifestations of his 
skin disorder may practically be evaluated under the regular 
rating schedule.  The circumstances do not call for referral 
of the issue to the appropriate authority for consideration 
of an extraschedular rating.


ORDER

Entitlement to 10 percent disability rating for tinea pedis 
and hyperhidrosis of the feet is granted, effective from the 
initial grant of service connection.




	                        
____________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

